PICKETT, J.,
concurring.
111 agree with the result reached by the majority in this case. I write separately to disagree with the conclusion reached in In re Appeal of ANR Pipeline Co., 11-379 (La.App. 3 Cir. 8/10/11), 73 So.3d 398, regarding the law of the case doctrine. The law of the case doctrine is always discretionary when this court reviews its own previous decision. I find Rule 2-18.7, which applies to rehearings, inapplicable to cases where we have previously denied supervisory writs, regardless of the reasoning of the writ panel.
In this case, I find no palpable error in the result reached by this court in denying the application for supervisory writs, and find that the state’s first assignment of error lacks merit.